Exhibit 10.1

 

FORM OF INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Agreement”), dated as of
                          , 20    , is made by and between Tuesday Morning
Corporation, a Delaware corporation (the “Corporation”), and
                     (the “Indemnitee”).

 

RECITALS

 

A.                                    The Corporation recognizes that competent
and experienced persons are increasingly reluctant to serve or to continue to
serve as directors or officers of corporations unless they are protected by
comprehensive liability insurance and indemnification, due to increased exposure
to litigation costs and risks resulting from their service to such corporations,
and due to the fact that the exposure frequently bears no reasonable
relationship to the compensation of such directors and officers;

 

B.                                    The statutes and judicial decisions
regarding the duties of directors and officers are often difficult to apply,
ambiguous, or conflicting, and therefore fail to provide such directors and
officers with adequate, reliable knowledge of legal risks to which they are
exposed or information regarding the proper course of action to take;

 

C.                                    The Corporation and Indemnitee recognize
that plaintiffs often seek damages in such large amounts and the costs of
litigation may be so enormous (whether or not the case is meritorious), that the
defense and/or settlement of such litigation is often beyond the personal
resources of directors and officers and the exposure from such litigation
frequently bears no reasonable relationship to the compensation of such
directors and officers;

 

D.                                    The Corporation believes that it is unfair
for its directors and officers to assume the risk of huge judgments and other
expenses which may occur in cases where the director or officer was not
culpable;

 

E.                                     The Corporation, after reasonable
investigation, has determined that the liability insurance coverage presently
available to the Corporation may be inadequate in certain circumstances to cover
all possible exposure for which Indemnitee should be protected.  The Corporation
believes that the interests of the Corporation and its stockholders would best
be served by a combination of such insurance and the indemnification by the
Corporation of the directors and officers of the Corporation;

 

F.                                      The Corporation’s Bylaws require the
Corporation to indemnify its directors and officers to the fullest extent not
prohibited by the Delaware General Corporation Law (“DGCL”). The Bylaws
expressly provide that the indemnification provisions set forth therein are not
exclusive, and contemplate that agreements may be entered into between the
Corporation and its directors and officers with respect to indemnification;

 

G.                                    Section 145 of the DGCL, empowers the
Corporation to indemnify its officers, directors, employees and agents by
agreement and to indemnify persons who serve, at the request of the Corporation,
as the directors, officers, employees or agents of other

 

--------------------------------------------------------------------------------


 

corporations or enterprises, and expressly provides that the indemnification
provided by Section 145 is not exclusive;

 

H.                                   Section 102(b)(7) of the DGCL allows a
corporation to include in its certificate of incorporation a provision limiting
or eliminating the personal liability of a director for monetary damages in
respect of claims by the corporation or its stockholders for breach of certain
fiduciary duties, and the Corporation has so provided in its Certificate of
Incorporation that each Director shall be exculpated from such liability to the
maximum extent permitted by the DGCL;

 

I.                                        The Corporation desires to provide the
Indemnitee with specific contractual assurances of the Indemnitee’s rights to
full indemnification against litigation risks and reasonable expenses
(regardless, among other things, of any amendment to or revocation of the
Certificate of Incorporation and Bylaws or any change in control or business
combination transaction relating to the Corporation or the composition of its
Board of Directors) in accordance with the terms hereof and, to the extent
insurance is available as provided herein, the coverage of the Indemnitee under
the Corporation’s directors’ and officers’ liability insurance policies;

 

J.                                        The Board of Directors has determined
that contractual indemnification as set forth herein is not only reasonable and
prudent but also promotes the best interests of the Corporation and its
stockholders;

 

K.                                   The Corporation desires and has requested
Indemnitee to serve or continue to serve as a director or officer of the
Corporation free from undue concern for unwarranted claims for damages arising
out of or related to such services to the Corporation;

 

L.                                     Indemnitee is willing to serve, continue
to serve or to provide additional service for or on behalf of the Corporation on
the condition that he is furnished the indemnity provided for herein; and

 

M.                                 This Agreement is a supplement to and in
furtherance of the Bylaws of the Corporation and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder except as otherwise expressly
provided herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

Section 1.                                           Certain Definitions. For
purposes of this Agreement, the following definitions shall apply:

 

(a)                                 The term “Proceeding” shall be broadly
construed and shall include, without limitation, the investigation, preparation,
prosecution, defense, settlement, arbitration

 

2

--------------------------------------------------------------------------------


 

and appeal of, and the giving of testimony in, any threatened, pending or
completed claim, action, suit, proceeding, or arbitration, whether civil,
criminal, administrative, investigative, appellate or arbitral, and whether
formal or informal, and which shall include any proceeding by or in the right of
the Corporation.

 

(b)                                 The phrase “by reason of the fact that
Indemnitee is or was a director or officer of the Corporation, or is or was
serving at the Corporation’s request as a director, officer, employee or agent
of any Other Enterprise”, or any substantially similar phrase, shall be broadly
construed and shall include, without limitation, any actual or alleged act or
omission to act.

 

(c)                                  The term “Expenses” shall be broadly and
reasonably construed and shall include, without limitation, all direct and
indirect expenses, costs or charges of any type or nature whatsoever (including,
without limitation, all attorneys’ fees and related disbursements, appeal bonds,
other out-of-pocket costs and reasonable compensation for time spent by
Indemnitee for which Indemnitee is not otherwise compensated by the Corporation
or any third party, provided that the rate of compensation and estimated time
involved is approved by the Corporation’s Board of Directors, which approval
shall not be unreasonably withheld, conditioned or delayed), actually and
reasonably incurred by Indemnitee in connection with the investigation,
preparation, prosecution, defense, settlement, arbitration or appeal of, or the
giving of testimony in, a Proceeding or establishing or enforcing a right to
indemnification under this Agreement, the Corporation’s Certificate of
Incorporation or Bylaws, Section 145 of the DGCL or otherwise.

 

(d)                                 The terms “judgments, fines and amounts paid
in settlement” shall be broadly construed and shall include, without limitation,
all direct and indirect payments of any type or nature whatsoever (including,
without limitation, all penalties and amounts required to be forfeited or
reimbursed to the Corporation), as well as any penalties or excise taxes
assessed on a person with respect to an employee benefit plan.

 

(e)                                  The term “Corporation” shall include,
without limitation and in addition to the resulting corporation, any constituent
corporation or any Other Enterprise (including any constituent of a constituent)
absorbed in a consolidation or merger which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, and employees or agents, so that any person who is or was a director
or officer of such constituent corporation or Other Enterprise, or is or was
serving at the request of such constituent corporation as a director, officer,
employee or agent of any Other Enterprise, shall stand in the same position
under the provisions of this Agreement with respect to the resulting or
surviving corporation as he or she would have with respect to such constituent
corporation or Other Enterprise as if its separate existence had continued.

 

(f)                                   The term “Other Enterprise” shall include,
without limitation, any other corporation, partnership, joint venture, trust or
employee benefit plan.

 

(g)                                  The phrase “serving at the request of the
Corporation”, or any substantially similar phrase, shall include, without
limitation, any service as a director or officer of the Corporation which
involves services as a director, officer, employee or agent with respect to any
Other Enterprise, including any employee benefit plan.

 

3

--------------------------------------------------------------------------------


 

(h)                                 A person who acted in good faith and in a
manner such person reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Corporation” as referred to in
this Agreement.

 

(i)                                     The term “defense” shall include
investigations of any Proceeding, appeals of any Proceeding and defensive
assertion of any cross-claim or counterclaim.

 

(j)                                    The term “Independent Counsel” means a
law firm, or a member of a law firm, that is experienced in matters of
corporation law and neither presently is, nor in the past five years has been,
retained to represent:  (i) the Corporation or Indemnitee in any matter material
to either such party (other than with respect to matters concerning Indemnitee
under this Agreement, or of other indemnitees under similar indemnification
agreements), or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder.  Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Corporation or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.  The Corporation agrees to
pay the reasonable fees of the Independent Counsel arising out of or relating to
this Agreement or its engagement pursuant hereto.

 

(k)                                 The term “Change of Control” means (i) an
acquisition by any person (within the meaning of Section 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
beneficial ownership of fifteen percent (15%) or more of the combined voting
power of the Corporation’s then outstanding voting securities; (ii) during any
period of two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of the Corporation and any new director whose
election by the Board of Directors or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved (other than directors elected to the Board of Directors as part of a
threatened or actual proxy contest, including by reason of an agreement intended
to avoid or settle any threatened or actual proxy contest), cease for any reason
to constitute a majority thereof; (iii) the consummation of a merger or
consolidation involving the Corporation if the stockholders of the Corporation,
immediately before such merger or consolidation, do not own, immediately
following such merger or consolidation, more than eighty percent (80%) of the
combined voting power of the outstanding voting securities of the resulting
entity in substantially the same proportion as their ownership of voting
securities immediately before such merger or consolidation; (iv) the
consummation of the sale or other disposition of all or substantially all of the
assets of the Corporation; (v) approval by the stockholders of the Corporation
of a complete liquidation or dissolution of the Corporation; (vi) the
Corporation shall file or have filed against it, and such filing shall not be
dismissed, any bankruptcy or insolvency proceedings, or a trustee, administrator
or creditors committee shall be appointed to manage or supervise the affairs of
the Corporation; or (vii) the occurrence of any other event of a nature that
would be required to be reported in response to either Item 5.01 of Form 8-K or
Item 6(e) of Schedule 14A of Regulation 14A (or a response to any similar item
on any similar schedule or form promulgated under the Exchange Act), whether or
not the Corporation is then subject to such reporting requirement. 
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because

 

4

--------------------------------------------------------------------------------


 

fifteen percent (15%) or more of the then outstanding voting securities is
acquired by (i) a trustee or other fiduciary holding securities under one or
more employee benefit plans maintained by the Corporation or any of its
subsidiaries or (ii) any entity that, immediately prior to such acquisition, is
owned directly or indirectly by the stockholders of the Corporation in the same
proportion as their ownership of shares in the Corporation immediately prior to
such acquisition.

 

Section 2.                                           Indemnification.

 

(a)                                 Subject to Sections 4, 6 and 8 of this
Agreement, to the fullest extent not prohibited by the laws of the State of
Delaware, as the same now exists or may hereafter be amended (but only to the
extent any such amendment permits the Corporation to provide broader
indemnification rights than such law permitted the Corporation to provide prior
to such amendment), the Corporation shall indemnify, defend and hold
harmless, Indemnitee if Indemnitee was or is a party or is threatened to be made
a party to, or a witness of, or is otherwise involved in, any Proceeding by
reason of the fact that Indemnitee is or was or has agreed to serve as a
director or officer of the Corporation, or is or was serving at the
Corporation’s request as a director, officer, employee or agent of any Other
Enterprise, or by reason of any action taken or alleged to have been taken, or
omitted to be taken or alleged to be omitted to be taken, in such capacity.

 

(b)                                 Subject to Sections 4, 6 and 8 of this
Agreement, to the fullest extent not prohibited by the laws of the State of
Delaware, as the same now exists or may hereafter be amended (but only to the
extent any such amendment permits the Corporation to provide broader
indemnification rights than such law permitted the Corporation to provide prior
to such amendment), the indemnification provided by this Section 2 shall be from
and against Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
with such Proceeding, but shall only be provided if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Corporation, and, with respect to any criminal
Proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

 

(c)                                  Indemnitee shall be deemed to have met the
applicable standard of conduct under the laws of the State of Delaware for
entitlement to indemnification if Indemnitee’s action or inaction that is the
subject of the Proceeding is based on reliance in good faith upon the records of
the Corporation or upon such information, opinions, reports or statements
presented to the Corporation by any of the Corporation’s officers or employees,
or Committees of the Board or Directors, or by any other person (including,
without limitation, legal counsel, investment bankers, accountants, auditors or
appraisers) as to matters the Indemnitee reasonably believes are within such
other person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Corporation.  The provisions of this
subsection (c) shall not be deemed to be exclusive or limit in any way the other
circumstances in which the Indemnitee may be deemed to have met the applicable
standard of conduct under the laws of the State of Delaware for entitlement to
indemnification.

 

(d)                                 Notwithstanding the foregoing provisions of
this Section 2, in the case of any Proceeding by or in the right of the
Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director or officer of the Corporation, or is or was
serving

 

5

--------------------------------------------------------------------------------


 

at the Corporation’s request as a director, officer, employee or agent of any
Other Enterprise, no indemnification shall be made in respect of any claim,
issue or matter as to which Indemnitee shall have been adjudged to be liable to
the Corporation unless, and only to the extent that a Delaware Court of Chancery
(“Delaware Court”) or the court in which such Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such Expenses which the Delaware Court or such other
court shall deem proper.

 

(e)                                  The termination of any Proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Corporation, and, with respect to
any criminal Proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

Section 3.                                           Successful Defense; Partial
Indemnification. To the extent that Indemnitee has been successful on the merits
or otherwise in defense of any Proceeding referred to in Section 2 hereof or in
defense of any claim, issue or matter therein, Indemnitee shall be indemnified
against Expenses actually and reasonably incurred in connection therewith.  For
purposes of this Agreement and without limiting the foregoing, if any Proceeding
is disposed of, on the merits or otherwise (including a disposition without
prejudice), without (i) the disposition being adverse to Indemnitee, (ii) an
adjudication that Indemnitee was liable to the Corporation, (iii) a plea of
guilty or nolo contendere by Indemnitee, (iv) an adjudication that Indemnitee
did not act in good faith and in a manner Indemnitee reasonably believed to be
in or not opposed to the best interests of the Corporation, and (v) with respect
to any criminal Proceeding, an adjudication that Indemnitee had reasonable cause
to believe Indemnitee’s conduct was unlawful, Indemnitee shall be considered for
the purposes hereof to have been wholly successful with respect thereto.

 

Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his service to the Corporation, a witness in any
Proceeding to which Indemnitee is not a party, such Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by or on
behalf of such Indemnitee in connection therewith.

 

If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the Expenses,
judgments, fines or amounts paid in settlement actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with any Proceeding, or in
defense of any claim, issue or matter therein, and any appeal therefrom but not,
however, for the total amount thereof, the Corporation shall nevertheless
indemnify Indemnitee for the portion of such Expenses, judgments, fines or
amounts paid in settlement to which Indemnitee is entitled.  Any necessary
determination regarding allocation or apportionment of Expenses between
successful and unsuccessful claims, issues or matters shall be made by the
person, persons or entity empowered or selected under Section 4(a) to determine
whether Indemnitee is entitled to indemnification.

 

6

--------------------------------------------------------------------------------


 

Section 4.                                           Determination That
Indemnification Is Proper.

 

(a)                                 Any indemnification hereunder shall (unless
otherwise ordered by a court) be made by the Corporation unless a determination
is made that indemnification of such person is not proper in the circumstances
because he or she has not met the applicable standard of conduct set forth in
Section 2(b) hereof. Any such determination shall be made (i) by a majority vote
of the directors who are not parties to the Proceeding in question
(“disinterested directors”), even if less than a quorum, (ii) by a majority vote
of a committee of disinterested directors designated by majority vote of
disinterested directors, even if less than a quorum, (iii) by a majority vote of
a quorum of the outstanding shares of stock of all classes entitled to vote on
the matter, voting as a single class, which quorum shall consist of stockholders
who are not at that time parties to the Proceeding in question, (iv) by
Independent Counsel, or (v) by a court of competent jurisdiction; provided,
however, that following a Change of Control of the Corporation, any
determinations, whether arising out of acts, omissions or events occurring prior
to or after the Change of Control of the Corporation, shall be made by
Independent Counsel selected in the manner described in Section 4(c).  Such
Independent Counsel shall determine as promptly as practicable whether and to
what extent Indemnitee would be permitted to be indemnified under applicable law
and shall render a written opinion to the Corporation and to Indemnitee to such
effect.

 

(b)                                 If the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to
Section 4(a) hereof and no Change of Control has occurred, the Independent
Counsel shall be selected as provided in this Section 4(b).  In such case, the
Independent Counsel shall be selected by the Board of Directors and the
Corporation shall give prompt written notice to the Indemnitee advising the
Indemnitee of the Independent Counsel so selected.  Indemnitee may, within ten
(10) days after such written notice of selection shall have been given, deliver
to the Corporation, as the case may be, a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person so selected shall
act as Independent Counsel.  If a written objection is made in proper form, the
Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit.  If, within twenty (20) days after submission by Indemnitee of
a written request for indemnification pursuant to Section 6(a) hereof, no
Independent Counsel shall have been selected and not objected to, either the
Corporation or Indemnitee may petition the Delaware Court or a court of
competent jurisdiction for resolution of any objection which shall have been
made by the Indemnitee to the Corporation’s selection of Independent Counsel
and/or for the appointment as Independent Counsel of a person selected by the
court or by such other person as the court shall designate, and the person with
respect to whom all objections are so resolved or the person so appointed shall
act as Independent Counsel under Section 4(a) hereof.  The Corporation shall pay
any and all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with acting pursuant to Section 4(a) hereof,
and the Corporation shall pay all reasonable fees and expenses incident to the
procedures of this Section 4(b) regardless of the manner in which such
Independent Counsel was selected or appointed.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything to the contrary
herein, if a Change of Control has occurred, the Independent Counsel shall be
selected by Indemnitee (unless Indemnitee shall request that such selection be
made by the Board of Directors) and Indemnitee shall give prompt written notice
to the Corporation advising it of the identity of the Independent Counsel so
selected.  The Corporation may, within ten (10) days after such written notice
of selection shall have been given, deliver to the Indemnitee, as the case may
be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 1 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.  Absent a proper and timely
objection, the person so selected shall act as Independent Counsel.  If a
written objection is made in proper form, the Independent Counsel selected may
not serve as Independent Counsel unless and until such objection is withdrawn or
a court has determined that such objection is without merit.  If, within twenty
(20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 6(a) hereof, no Independent Counsel shall
have been selected and not objected to, either the Corporation or Indemnitee may
petition the Delaware Court or a court of competent jurisdiction for resolution
of any objection which shall have been made by the Corporation to the
Indemnitee’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 4(a) hereof.  The Corporation shall pay any and all reasonable
fees and expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 4(a) hereof, and the Corporation
shall pay all reasonable fees and expenses incident to the procedures of this
Section 4(c) regardless of the manner in which such Independent Counsel was
selected or appointed.

 

Section 5.                                           Advance Payment of
Expenses; Notification and Defense of Claim.

 

(a)                                 In the event that the Corporation does not
assume the defense pursuant to Section 5(c) of any Proceeding of which the
Corporation receives notice under this Agreement, any Expenses incurred by
Indemnitee in defending a Proceeding, or in connection with an enforcement
action pursuant to Section 6(b), shall be paid by the Corporation to Indemnitee
in advance of the final disposition of such Proceeding as soon as practicable
but in any event no later than twenty (20) days after receipt by the Corporation
of (i) a statement or statements from Indemnitee requesting such advance or
advances from time to time (which shall include invoices received by Indemnitee
in connection with such Expenses; provided, however, that Indemnitee shall not
be required to provide any documentation or information to the extent that the
provision thereof would jeopardize the attorney-client privilege), and (ii) an
undertaking by or on behalf of Indemnitee to repay such amount or amounts, only
if, and to the extent that, there is a final judicial determination (as to which
all rights of appeal therefrom have been exhausted or lapsed) that Indemnitee is
not entitled to be indemnified by the Corporation as authorized by this
Agreement, Bylaws, applicable law or otherwise.  Such undertaking shall be
accepted without reference to the financial ability of Indemnitee to make such
repayment. Advances shall be unsecured and interest-free.  Notwithstanding the
foregoing, the obligation of the Corporation to advance Expenses pursuant to
this Section 5, its Certificate of Incorporation, its Bylaws or otherwise, shall
be subject to the condition that, if, when and to the extent that the
Corporation determines, in accordance with the procedures, indemnification and
evidentiary standards,

 

8

--------------------------------------------------------------------------------


 

presumptions, burdens of proof and other applicable provisions set forth herein,
that Indemnitee would not be permitted to be indemnified under applicable law,
the Corporation may terminate further advances of Expenses and shall be
reimbursed within sixty (60) days of such determination, by Indemnitee (who
hereby agrees to reimburse the Corporation) for such amounts previously paid by
the Corporation pursuant to this Section 5; provided, however, that if
Indemnitee has commenced or thereafter commences legal proceedings in a court of
competent jurisdiction to secure a determination that Indemnitee should be
indemnified under applicable law, any determination made by the Corporation that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and the Corporation shall continue to advance Expenses as
provided herein and Indemnitee shall not be required to reimburse the
Corporation for any advance of Expenses until a final judicial determination is
made with respect thereto (as to which all rights of appeal therefrom have been
exhausted or lapsed).

 

(b)                                 Promptly after receipt by Indemnitee of
written notice of the commencement of any Proceeding, Indemnitee shall, if a
claim thereof is to be made against the Corporation hereunder, notify the
Corporation of the commencement thereof.  The failure to promptly notify the
Corporation of the commencement of the Proceeding, or Indemnitee’s request for
indemnification, will not relieve the Corporation from any liability that it may
have to Indemnitee hereunder, except to the extent the Corporation is prejudiced
in its defense of such Proceeding as a result of such failure.

 

(c)                                  In the event the Corporation shall be
obligated to pay the Expenses of Indemnitee with respect to a Proceeding as
provided in this Agreement, its Certificate of Incorporation, its Bylaws or
otherwise, the Corporation, if appropriate, shall be entitled to assume the
defense of such Proceeding, with counsel reasonably acceptable to Indemnitee,
upon the delivery to Indemnitee of written notice of its election to do so. 
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Corporation, the Corporation will not be liable
to Indemnitee under this Agreement for any fees of counsel subsequently incurred
by Indemnitee with respect to the same Proceeding, provided that (i) Indemnitee
shall have the right to employ Indemnitee’s own counsel in such Proceeding at
Indemnitee’s expense and (ii) if (1) the employment of counsel by Indemnitee has
been previously authorized in writing by the Corporation, (2) counsel to the
Corporation or Indemnitee shall have reasonably concluded that there may be a
conflict of interest or position, or reasonably believes that a conflict is
likely to arise, on any significant issue between the Corporation and Indemnitee
in the conduct of any such defense, (3) after a Change of Control, the
employment of counsel by Indemnitee has been approved by the Independent Counsel
or (4) the Corporation shall not, in fact, have employed counsel to assume the
defense of such Proceeding, then the fees and expenses of Indemnitee’s counsel
shall be at the expense of the Corporation, except as otherwise provided by this
Agreement.  The Corporation shall not be entitled, without the consent of
Indemnitee, to assume the defense of any claim brought by or in the right of the
Corporation or as to which counsel for the Corporation or Indemnitee shall have
reasonably made the conclusion provided for in clause (2) of the proviso in the
immediately preceding sentence.

 

(d)                                 Notwithstanding any other provision of this
Agreement to the contrary, to the extent that Indemnitee is, by reason of
Indemnitee’s corporate status with respect to the Corporation or any Other
Enterprise which Indemnitee is or was serving or has agreed to serve at

 

9

--------------------------------------------------------------------------------


 

the request of the Corporation, a witness or otherwise participates in any
Proceeding at a time when Indemnitee is not a party in the Proceeding, the
Corporation shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.

 

Section 6.                                           Procedure for
Indemnification.

 

(a)                                 To obtain indemnification (other than as
provided otherwise herein) under this Agreement, Indemnitee shall promptly
submit to the Corporation a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification.  The Corporation shall, promptly upon receipt of
such a request for indemnification, advise the Board of Directors in writing
that Indemnitee has requested indemnification.

 

(b)                                 The determination whether to grant
Indemnitee’s indemnification request (whether made by the Board of Directors or
one of its committees, Independent Counsel, or the Corporation’s stockholders)
shall be made promptly, and in any event within sixty (60) days following
receipt of a request for indemnification pursuant to Section 6(a). The right to
indemnification as granted by Section 2 of this Agreement shall be enforceable
by Indemnitee in any court of competent jurisdiction if the Corporation denies
such request, in whole or in part, or fails to respond within such sixty-day
(60) period.  It shall be a defense to any such action (other than an action
brought to enforce a claim for the advance of Expenses under Section 5 hereof
where the required undertaking, if any, has been received by the Corporation)
that Indemnitee has not met the standard of conduct set forth in Section 2
hereof, but the burden of proving such defense by clear and convincing evidence
shall be on the Corporation. Neither the failure of the Corporation (including
its Board of Directors or one of its committees, its Independent Counsel, and
its stockholders) to have made a determination prior to the commencement of such
action that indemnification of Indemnitee is proper in the circumstances because
Indemnitee has met the applicable standard of conduct set forth in Section 2
hereof, nor the fact that there has been an actual determination by the
Corporation (including its Board of Directors or one of its committees, its
Independent Counsel, and its stockholders) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has or has not met the applicable standard of
conduct.  The Indemnitee’s Expenses incurred in connection with successfully
establishing Indemnitee’s right to indemnification, in whole or in part, in any
such Proceeding or otherwise shall also be indemnified by the Corporation.

 

(c)                                  The Indemnitee shall be presumed to be
entitled to indemnification under this Agreement upon submission of a request
for indemnification pursuant to this Section 6, and the Corporation shall have
the burden of proof in overcoming that presumption in reaching a determination
contrary to that presumption.  Such presumption shall be used as a basis for a
determination of entitlement to indemnification unless the Corporation overcomes
such presumption by clear and convincing evidence.

 

10

--------------------------------------------------------------------------------


 

(d)                                 The knowledge and/or actions, or failure to
act, of any director, officer, agent or employee of the Corporation shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.

 

Section 7.                                           Insurance and Subrogation.

 

(a)                                 The Corporation represents that it currently
has in effect the following policy or policies of director and officer liability
insurance (the “Insurance Policies”) which names or covers Indemnitee as an
insured:

 

Insurer

 

Policy No.

 

Limit

 

Retention

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)                                 So long as Indemnitee shall continue to
serve as a director or officer of the Corporation, or shall continue at the
request of the Corporation to serve as a director or officer, employee or agent
of any Other Enterprise, and thereafter so long as Indemnitee shall be subject
to any possible claim or is a party or is threatened to be made a party to any
Proceeding, by reason of the fact that Indemnitee is or was a director or
officer of the Corporation, or is or was serving in any of said other capacities
at the request of the Corporation, the Corporation shall be required to maintain
the Insurance Policies in effect or to obtain policies of directors’ and
officers’ liability insurance from established and reputable insurers with
coverage in at least the amount or amounts as prescribed by the Insurance
Policies and which provides the Indemnitee with substantially the same rights
and benefits as the Insurance Policies, and which coverage, rights and benefits
shall, in any event, be as favorable to Indemnitee as are accorded to the most
favorably insured of the Corporation’s directors or officers, as the case may be
(“Comparable D&O Insurance”) unless, in the reasonable business judgment of the
Board of Directors of the Corporation as it may exist from time to time, either
(i) the premium cost for such Insurance Policies or Comparable D&O Insurance is
materially disproportionate to the amount of coverage provided, or (ii) the
coverage provided by such Insurance Policies or Comparable D&O Insurance is so
limited by exclusions that there is insufficient benefit provided by such
director and officer liability insurance; provided, however, that in the event
that the Board of Directors makes such a determination, the Corporation shall
provide notice to Indemnitee no less than ninety (90) days prior to the lapse or
termination of coverage under the Insurance Policies or Comparable D&O
Insurance.

 

(c)                                  If, at the time of the receipt of a notice
of a claim pursuant to the terms hereof, the Corporation has director and
officer liability insurance in effect, the Corporation shall give prompt notice
of the commencement of such claim, and any Proceeding in which such claim is
asserted, to the insurers in accordance with the procedures set forth in the
respective policies.  The Corporation shall thereafter take all necessary or
desirable action to cause such insurers to

 

11

--------------------------------------------------------------------------------


 

pay, on behalf of the Indemnitee, all amounts payable as a result of such claim
or Proceeding in accordance with the terms of such policies.  The failure or
refusal of any such insurer to pay any such amount shall not affect or impair
the obligations of the Corporation under this Agreement.

 

(d)                                 In the event of any payment by the
Corporation under this Agreement, the Corporation shall be subrogated to the
extent of such payment to all of the rights of recovery of Indemnitee with
respect to any insurance policy, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights in accordance with the terms of such insurance policy.  The
Corporation shall pay or reimburse all Expenses actually and reasonably incurred
by Indemnitee in connection with such subrogation.

 

(e)                                  The Corporation shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
(including, but not limited to, Expenses, judgments, fines, ERISA excise taxes
or penalties, and amounts paid in settlement) if and to the extent that
Indemnitee has otherwise actually received such payment under the Corporation’s
Certificate of Incorporation or Bylaws, or any insurance policy, contract,
agreement or otherwise.

 

(f)                                   The Corporation’s obligation to indemnify
or advance Expenses hereunder to Indemnitee who is or was serving at the request
of the Corporation as a director, officer, employee or agent of any Other
Enterprise shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such Other Enterprise.

 

Section 8.                                           Limitation on
Indemnification.  Notwithstanding any other provision herein to the contrary,
the Corporation shall not be obligated pursuant to this Agreement:

 

(a)                                 Claims Initiated by Indemnitee. To indemnify
or advance expenses to Indemnitee with respect to a Proceeding (or part thereof)
initiated by Indemnitee, except with respect to a Proceeding brought to
establish or enforce a right to indemnification (which shall be governed by the
provisions of Sections 6(b) and 8(b) of this Agreement), unless such Proceeding
(or part thereof) was authorized or consented to by the Board of Directors of
the Corporation or the Proceeding was commenced following a Change of Control.

 

(b)                                 Action for Indemnification. To indemnify
Indemnitee for any Expenses incurred by Indemnitee with respect to any
Proceeding instituted by Indemnitee to enforce or interpret this Agreement,
unless Indemnitee is successful in establishing Indemnitee’s right to
indemnification in such Proceeding, in whole or in part, or unless and to the
extent that the Delaware Court or the court in such Proceeding shall determine
that, despite Indemnitee’s failure to establish his or her right to
indemnification, Indemnitee is entitled to indemnity for such Expenses;
provided, however, that nothing in this Section 8(b) is intended to limit the
Corporation’s obligation with respect to the advancement of Expenses to
Indemnitee in connection with any such Proceeding instituted by Indemnitee to
enforce or interpret this Agreement, as provided in Section 5 hereof.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Claims Prohibited by Law.  To indemnify
Indemnitee if a final decision by a court of competent jurisdiction determines
that such indemnification is prohibited by applicable law.

 

(d)                                 Certain Statutory Violations. To indemnify
Indemnitee on account of any Proceeding with respect to which final judgment is
rendered against Indemnitee for (i) payment or an accounting of profits arising
from the purchase or sale by Indemnitee of securities in violation of
Section 16(b) of the Exchange Act or any similar successor statute, or (ii) any
reimbursement of the Corporation by the Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by the
Indemnitee from the sale of securities of the Corporation, as required in each
case under the Exchange Act (including any such reimbursements pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”),
Section 10D of the Exchange Act added by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any rules or regulations implementing the foregoing,
or the payment to the Corporation of profits arising from the purchase and sale
by Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley
Act).

 

(e)                                  Non-compete and Non-disclosure.  To
indemnify Indemnitee in connection with Proceedings or claims involving the
enforcement of non-compete and/or non-disclosure agreements or the non-compete
and/or non-disclosure provisions of employment, consulting or similar agreements
the Indemnitee may be a party to with the Corporation, or any subsidiary of the
Corporation or any Other Enterprise.

 

Section 9.                                           Mutual Acknowledgement. 
Both the Corporation and the Indemnitee acknowledge that in certain instances,
federal law or applicable public policy may prohibit the Corporation from
indemnifying its directors, officers, employees, agents or fiduciaries under
this Agreement or otherwise.  The Indemnitee understands and acknowledges that
the Corporation has undertaken or may be required in the future to undertake
with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Corporation’s right under public policy to indemnify the Indemnitee.

 

Section 10.                                    Certain Settlement Provisions. 
The Corporation shall have no obligation to indemnify Indemnitee under this
Agreement for amounts paid in settlement of any Proceeding without the
Corporation’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed; provided, however, that if a Change of Control has
occurred, the Corporation shall be liable for indemnification of Indemnitee for
amounts paid in settlement if the Independent Counsel has approved the
settlement.  The Corporation shall not settle any Proceeding in any manner that
would impose any fine or other obligation on Indemnitee without Indemnitee’s
prior written consent, which shall not be unreasonably withheld, conditioned or
delayed.

 

Section 11.                                    Savings Clause. If any provision
or provisions of this Agreement shall be invalidated on any ground by any court
of competent jurisdiction, then the Corporation shall nevertheless indemnify
Indemnitee as to Expenses, judgments, fines and amounts paid in settlement with
respect to any Proceeding, including an action by or in the right of the
Corporation, to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the full extent permitted
by applicable law.

 

13

--------------------------------------------------------------------------------


 

Section 12.                                    Contribution.  In order to
provide for just and equitable contribution in circumstances in which the
indemnification provided for herein is held by a court of competent jurisdiction
to be unavailable to Indemnitee in whole or in part, it is agreed that, in such
event, the Corporation shall, to the fullest extent permitted by law, contribute
to the payment of Indemnitee’s Expenses, judgments, fines and amounts paid in
settlement with respect to any Proceeding, or any claims, issues or matters in
such Proceeding, in an amount that is just and equitable in the circumstances,
taking into account, among other things, contributions by other directors and
officers of the Corporation or others pursuant to indemnification agreements or
otherwise; provided, that, without limiting the generality of the foregoing,
such contribution shall not be required where such holding by the court is due
to (i) the failure of Indemnitee to meet the standard of conduct set forth in
Section 2 hereof, or (ii) any limitation on indemnification set forth in
Section 7(e), 8, 9 or 10 hereof.

 

Section 13.                                    Form and Delivery of
Communications.  All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given: 
(i) upon personal delivery to the party to be notified, (ii) if sent via
facsimile, upon confirmation of facsimile transfer or, if sent via electronic
mail, upon confirmation of delivery when directed to the relevant electronic
mail address, if sent during normal business hours of the recipient, or if not
sent during normal business hours of the recipient, then on the recipient’s next
business day, (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (iv) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to the address, facsimile number or electronic mail address set forth
below, or to such other address, facsimile number or electronic mail address as
may have been furnished hereafter to Indemnitee by the Corporation or to the
Corporation by Indemnitee, as the case may be.

 

If to the Corporation:

 

 

Attn: General Counsel

Facsimile: [·]

Electronic Mail Address:         [·]

 

If to Indemnitee:

 

 

Section 14.                                    Nonexclusivity.  Except as
expressly provided herein, the provisions for indemnification, advancement of
Expenses and contribution set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may have under any provision of
law, the Corporation’s Certificate of Incorporation or Bylaws, in any court in
which a Proceeding is brought, the vote of the Corporation’s stockholders or
disinterested directors, other agreements or

 

14

--------------------------------------------------------------------------------


 

otherwise, and Indemnitee’s rights hereunder shall continue after Indemnitee has
ceased acting as a director or officer of the Corporation, or ceased serving at
the Corporation’s request as a director, officer, employee or agent of any Other
Enterprise, and shall inure to the benefit of the heirs, executors,
administrators and legal representatives of Indemnitee.  However, no amendment
or alteration of the Corporation’s Certificate of Incorporation or Bylaws or any
other agreement shall adversely affect the rights provided to Indemnitee under
this Agreement.

 

Section 15.                                    Enforcement.  The Corporation
shall be precluded from asserting in any judicial Proceeding that the procedures
and presumptions of this Agreement are not valid, binding and enforceable.  The
Corporation agrees that its obligations set forth in this Agreement are unique
and special, and that failure of the Corporation to comply with the provisions
of this Agreement will cause irreparable and irremediable injury to Indemnitee,
for which a remedy at law will be inadequate.  As a result, in addition to any
other right or remedy Indemnitee may have at law or in equity with respect to
breach of this Agreement, Indemnitee shall be entitled to injunctive or
mandatory relief directing specific performance by the Corporation of its
obligations under this Agreement.

 

Section 16.                                    Interpretation of Agreement.  It
is understood that the parties hereto intend this Agreement to be interpreted
and enforced so as to provide indemnification of, and advancement of Expenses
and contribution to, Indemnitee to the fullest extent now or hereafter permitted
by law in accordance with the provisions of this Agreement.

 

Section 17.                                    Entire Agreement.  This Agreement
and the documents expressly referred to herein constitute the entire agreement
between the parties hereto with respect to the matters covered hereby, and any
other prior or contemporaneous oral or written understandings or agreements with
respect to the matters covered hereby are expressly superseded by this
Agreement.

 

Section 18.                                    Modification and Waiver.  No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by both of the parties hereto.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar) nor shall such waiver constitute
a continuing waiver.

 

Section 19.                                    Successor and Assigns.  All of
the terms and provisions of this Agreement shall be binding upon, shall inure to
the benefit of and shall be enforceable by the parties hereto and their
respective successors, assigns, heirs, executors, administrators and legal
representatives.  The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement in form and substance reasonably satisfactory to Indemnitee, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform if no such succession
had taken place.  This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director, officer, employee, agent of
fiduciary (as applicable) of the Corporation or of any Other Enterprise.

 

15

--------------------------------------------------------------------------------


 

Section 20.                                    Service of Process and Venue. 
For purposes of any Proceedings to enforce this Agreement, the Corporation and
Indemnitee hereby irrevocably and unconditionally (i) agree that any Proceeding
arising out of or in connection with this Agreement shall be brought only in the
Delaware Court, and not in any other state or federal court in the United States
of America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any Proceeding
arising out of or in connection with this Agreement, (iii) irrevocably appoint,
to the extent such party is not otherwise subject to service of process in the
State of Delaware, CT Corporation as its agent in the State of Delaware as such
party’s agent for acceptance of legal process in connection with any such
Proceeding against such party with the same legal force and validity as if
served upon such party personally within the State of Delaware, (iv) waive any
objection to the laying of venue of any such Proceeding in the Delaware Court,
and (v) waive, and agree not to plead or to make, any claim that any such
Proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.

 

Section 21.                                    Governing Law.  This Agreement
shall be governed exclusively by and construed according to the laws of the
State of Delaware, as applied to contracts between Delaware residents entered
into and to be performed entirely within Delaware.  If a court of competent
jurisdiction shall make a final determination that the provisions of the law of
any state other than Delaware govern indemnification of, or advancement of
Expenses or contribution to, its officers and directors by the Corporation, then
the indemnification, advancement of Expenses and contribution provided under
this Agreement shall in all instances be enforceable to the fullest extent
permitted under such law, notwithstanding any provision of this Agreement to the
contrary.

 

Section 22.                                    Employment Rights. Nothing in
this Agreement is intended to create in Indemnitee any right to employment or
continued employment.

 

Section 23.                                    Counterparts. This Agreement may
be executed in two or more counterparts, each of which shall be deemed to be an
original and all of which together shall be deemed to be one and the same
instrument, notwithstanding that both parties are not signatories to the
original or same counterpart.

 

Section 24.                                    Headings. The section and
subsection headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

 

Section 25.                                    Section 409A. It is intended that
any indemnification payment or advancement of Expenses made hereunder shall be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended, and
the guidance issued thereunder (“Section 409A”) pursuant to Treasury Regulation
Section 1.409A-1(b)(10).  Notwithstanding the foregoing, if any indemnification
payment or advancement of Expenses made hereunder shall be determined to be
“nonqualified deferred compensation” within the meaning of Section 409A, then
(i) the amount of the indemnification payment or advancement of Expenses during
one taxable year shall not affect the amount of the indemnification payments or
advancement of Expenses during any other taxable year, (ii) the indemnification
payments or advancement of Expenses must be made on or before the last day of
the Indemnitee’s taxable year following the year in which the expense was

 

16

--------------------------------------------------------------------------------


 

incurred, and (iii) the right to indemnification payments or advancement of
Expenses hereunder is not subject to liquidation or exchange for another
benefit.

 

[Signature Page Follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto to be effective as of the date first above written.

 

 

 

TUESDAY MORNING CORPORATION

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

By

 

 

Name:

 

18

--------------------------------------------------------------------------------